Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims 1-12 received on 4/30/2020 have been examined, of which claims 1, 6 and 11 are independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 respectively of U.S. Patent No. 10305550 (Parent application # 14441487). Although the claims at issue are not identical, they are not patentably distinct from each other because: 

The patent application further limits that sectorized operation includes transmission or reception in at least one sector of AP in coverage area of AP. Other dependent claims (2-5, 7-10 and 12) include similar limitations which are obvious over corresponding claims in parent application. Thus, the claims in the parent application are not patentably distinct from the claims in instant application. 

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 respectively of U.S. Patent No. 10644760 (Parent application # 16419900). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The independent claims 1, 6 and 11 of parent claim include limitations from WTRU or device side of transmitting request including sectorized beamforming capability IE of WTRU, receiving response from AP including sectorized beamforming capability IE of AP, receiving beacon frame including scheduling of sectors and transmitting data packets based on the scheduling. The independent claims of instant application . 


Claim Rejections - 35 USC § 112
Claims 3, 8 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 3 and 8 recite, “the data packet”, which is preceded by “data packets” in the respective independent claims 1 and 6. It is unclear, which packet is further limited. For the purpose of examination, the examiner assumes the limitation as “the data packets”. 
 
Claim 11 recites the last limitation of AP, “a receiver configured to receive …. a packet in a sectorized transmission to the AP”. It is unclear if the packet is received from the same WTRU, to which the AP transmitted management frame with sectorized capability IE or not. For the purpose of examination, the examiner from the WTRU”. Claim 12 is rejected based on dependency. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) Lakkis (US 2009/0232240): the sectorized operation capability transmission and preferred sector determination. Para 127 teaches the device sending capability information to controller and controller broadcasting it to other devices.
(2) Cordeiro (US 20110149842): abstract: the devices may include beamforming information in control frames and data frames and transmit the frames in a sweeping sector fashion
(3) van Rensburg et al. (US 20100033374): abstract: determining a beam cycle pattern, sharing the beam cycle pattern with neighboring controllers, receiving beam information from a communications device, generating scheduling information from the beam cycle pattern and beam cycle patterns from other controllers, receiving a transmission intended for the communications device, and causing the transmission to be transmitted to the communications device
(4) Willins et al. (US 2006/0194616): mobile units transmit and receive data frames by communicating with the respective directional antenna that is configured to transmit in the direction of antenna in respective sector, para 17, fig 2. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/11/2021